Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 27, 2022

The Court of Appeals hereby passes the following order:

A22D0331. MELVIN HARRIS v. THE STATE.

      Melvin Harris was convicted of rape and other crimes in 2005, and this Court
affirmed his convictions on appeal. Harris v. State, 283 Ga. App. 374 (641 SE2d 619)
(2007). In 2021, Harris filed a pro se motion to correct a void sentence and a “motion
for nunc pro tunc order granting State’s request to nolle prosequi” the rape charge.
The trial court dismissed Harris’s motions, and he filed this application for
discretionary appeal. We lack jurisdiction.
      Pretermitting whether Harris is entitled to challenge his rape conviction or his
sentence in this manner,1 his application is untimely. To be timely, a discretionary
application must be filed within 30 days of entry of the order to be appealed. OCGA
§ 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583 (420 SE2d 393) (1992). This
statutory deadline is jurisdictional, and we cannot accept an application for appeal not
made in compliance with OCGA § 5-6-35 (d). Boyle v. State, 190 Ga. App. 734, 734
(380 SE2d 57) (1989). The trial court’s order was entered on November 5, 2021, and



      1
        To the extent that Harris seeks to challenge his conviction for rape, a post-
conviction motion seeking to vacate an allegedly void conviction is not a valid
procedure in a criminal case, and any appeal from the denial or dismissal of such a
motion must be dismissed. See Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150)
(2010); Harper v. State, 286 Ga. 216, 218 (1), (2) (686 SE2d 786) (2009). As to his
void sentence claim, this Court has previously rejected Harris’s claims that his
sentence is void and has informed Harris that he is estopped from seeking further
judicial review of this issue. See Case Nos. A16A1382 (July 15, 2016); A18A0438
(Dec. 21, 2017); A19A2357 (Aug. 5, 2019).
Harris filed this application on April 5, 2022, 151 days after entry of the trial court’s
order. Accordingly, Harris’s application is untimely and is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          04/27/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.